THE COURT.
By this proceeding in mandamus the petitioner, city of Los Angeles, seeks to compel the respondent, as secretary of its board of public works, to post and publish notices inviting sealed bids for the construction and *860leasing to the city of a rubbish incinerator.  As alleged in the petition herein, the resolution of the board providing for the proposed incinerator requires that such bids be received “on or before the hour of 10 o’clock A. M. of Wednesday, September 17, 1941.’’ The time specified for receiving such bids having expired, this matter has become moot.
The alternative writ heretofore issued is discharged and a peremptory writ is denied, without prejudice.